DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 08/17/2020, 10/12/2020, 03/16/2021 and 10/11/2021 have been considered by the examiner.

Election/Restrictions

Applicant's election of Group l, a stage mechanism, Claims 1-6, in the reply filed on 02/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a))
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Scott et al. (US 8,994,592).

With respect to claim 1, Scott teaches a stage mechanism (Fig. 6) for use in an additive manufacturing device for forming a three-dimensional shaped object by stacking layers, which are formed by a layer forming unit, on a layer-by-layer basis (Fig. 1), the stage mechanism comprising:
a porous plate (“upper plate 660 defines a plurality of holes through its thickness 670”, co 10 li 1-2) configured to adhere a flexible sheet by vacuum suction (“the base-layer being secured to the surface of the vacuum chuck”, co 10 li 17-18; “the base-layer is a flexible material”, co 2 li 55); and
a base (“a lower plate 600”, co 9 li 63) supporting the porous plate (Fig. 6) and having a space defined inside of the base (“when clamped together the upper and lower plate with the o-ring between form a unit having a substantially hollow interior”, co 10 li 2-4), and an inlet port (“a gas channel 610”, co 9 li 64) configured to connect the space and a decompression device (“gas channel 610 is coupled to a vacuum pump and, thus, gas is removed from the central portion of the chuck.”, co 10 li 8-11),

It is noted that the limitation “configured to adhere a flexible sheet” is an intended use since “the flexible sheet” is not a positive structure” of the stage mechanism and the stage mechanism by Scott is capable of performing the claimed operation. 
Further, even though Scott does not specifically teach that a pore diameter of the porous plate is less than the thickness of the flexible sheet, since “the flexible sheet” is not a positive structure of the stage mechanism, it is noted that the claimed limitation is an intended use since the recited stage mechanism is capable of using a flexible sheet having a thickness being greater than the pore diameter of the porous plate.
The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 2, Scott as applied to claim 1 above teaches that the build platform 40 incorporating both the porous plate/base (“a build-support”) and the flexible sheet (“a base-layer”) is arranged to be lowerable (co 8 li 15-16, 19-20) and Fig. 1 shows a shaft to move the build platform 40 up and down, thus the shaft meets the claimed drive unit configured to move up and down the base.

With respect to claim 3, Scott as applied to claim 1 above further teaches that the layer forming unit (“an optical module 60”) forms the layer by irradiating a raw material with light (“An optical module 60 delivers a laser beam 65 for irradiating the powder spread over the build surface 45.”, co 8 li 13-15).
It is noted that the limitation “the layer forming unit…” is an intended use since the layer forming unit is not a positive structure of the stage mechanism and the stage mechanism by Scott is capable of being used in an additive manufacturing device comprising the claimed layer forming unit. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). Furthermore, it has been held that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

With respect to claim 4, Scott as applied to claim 1 above does not specifically teach that the layer forming unit forms the layer by jetting a raw material containing a resin onto the flexible sheet, or by jetting a binder into a raw material supplied on the flexible sheet.
However, it is noted that the limitation “the layer forming unit…” is an intended use since the layer forming unit is not a positive structure of the stage mechanism and the stage mechanism by Scott is capable of being used in an additive manufacturing device comprising the claimed layer forming unit. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). 

With respect to claim 5, Scott as applied to claim 3 above does not specifically teach that the raw material of the shaped object contains a ceramic. However, it is noted that the limitation “a ceramic” is an intended use since the stage mechanism taught by Scott is capable of operating with a ceramic. “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

With respect to claim 6, Scott as applied to claim 1 above further teaches that a raw material of the shaped object is supplied onto the flexible sheet by a raw material supply unit moving in a horizontal direction (“a powder dispensing and coating apparatus 50 for spreading layers of powder 55 over the surface of the build platform.”, co 8 li 11-12 and Fig. 1).
It is noted that the limitation “a raw material … by a raw material supply unit…” is an intended use since the raw material supply unit is not a positive structure of the stage mechanism and the stage mechanism by Scott is capable of being used in an additive manufacturing device comprising the claimed raw material supply unit. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). Furthermore, it has been held that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742